DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 6/24/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Kudrashov and Deichmann does “teach[ing] aligning the tooth with second tooth model”, which is different than the claim limitation, therefore, the rejection of 35 U.S.C. 103 should be removed (Remarks page 5 ¶ 3).

In regards to Argument 2, Applicant/s state/s Kudriashov and Deichmann does teach “extracting a second set of teeth contours from a 3D model of the patient’s teeth”, therefore, the rejection of 35 U.S.C. 103 should be removed (Remarks page 5 ¶ 4).

In regards to Argument 3, Applicant/s state/s Deichmann does no teach “extracting a second set of teeth contours from a 3D model of the patient’s teeth”, therefore the rejection of 35 U.S.C. 103 should be removed (Remarks page 6 ¶ 1).

Examiner’s Responses:
In response to Argument 1, The Examiner respectfully disagrees. The Examiner states that Kudriashov teaches a method for segmenting images within the video stream and modifying portions of the video stream based on the segmentation. Kudriashov further teaches determining an area of interest within one or more video streams and then binarizing the area of interest in the video stream, as illustrated in figure 4. Kudriashov further teaches the area of interest is a portion of one or more images encompassing the approximate location of the object of interest. The object of interest is a mouth, the area of interest is a portion of the image or a set of images extending across the portion of the width of the face to include the mouth (e.g. a width of the mouth extending between a commissure at each corner of the mouth) and the portion of the face around the mouth, paragraph 49. Kudriashov further teaches the area of interest may also extend across the portion of the height of the face to include the mouth (e.g., a height of the mouth extending between the uppermost vermilion border of the top of the lip and the lowermost vermilion border of the bottom lip) and a portion of the face around the mouth, paragraph 49. A person ordinary skill in the art (POSITA) would interpret that Kudriashov is performing segmentation of the mouth within the video stream of images. Next, Deichmann teaches aligning the 2D image and the 3D model; the 2D image may be of the patient’s unprepared teeth since it may be easier to align that 2D image and the 3D model when the teeth on the two de-image are unprepared, paragraph 40. Deichmann further teaches when modeling restoration, i.e. new teeth of the 3D model, the 2D image may then be of the patient prepared teeth, since the i.e. restoration normally are modeled after having prepared the teeth by cutting part of the tooth such that the crown etc. can be attached to the proper part of the teeth, paragraph 40. Deichmann further teaches that the 2D image of the prepared teeth may be aligned to the 2D image of the unprepared teeth before the restoration of the three models is designed/model based on the 2D image with the prepared teeth since it may be easier to align the 2D image of the prepared and unprepared teeth, i.e., using the lips and other features of the face or teeth, then to align the 2D image of the prepared teeth with the 3D model since here it may be difficult to correspond features of these, paragraph 41. When reviewing the prior art, POSITA would interpret that Kudriashov’s segmentation of the mouth can be combined with Deichmann’s teeth alignment of the teeth with another model. The Applicant is falsely arguing that Deichmann does not teach any type of teeth alignment. POSITA would understand that when performing an alignment of a 3D model of teeth, the 3D model must contain 2D images of the teeth to determine shape features and contours. POSITA would also interpret that when comparing features of the teeth, the features include contours of the teeth. Additionally, the limitations of the claims were identified and correlated with the references as indicated above and in the first office action on the merits. Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations as is required by 37 CFR §1.111(b).

In response to Argument 2, The Examiner respectfully disagrees. The Examiner states Counsel's assertion that that Deichmann does not teach or suggest the claim limitation is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  To overcome such an interpretation and establish a particular meaning (that is not already a special definition in the specification), Applicant is required to provide reliable extrinsic evidence such as a reputable optical journal or text showing the asserted meaning and usage.  (See, e.g., Ex Parte Longo Appeal 2009014183; Appl. No. 11/328,537). Specifically, the Examiner finds that Deichmann teaches the alignment of prepared teeth to unprepared teeth in the 2D image which is then used to be part of the 3D model. POSITA would interpret that when imaging models, the image processing of aligning must be done to break down the 3D model into a 2D model which then can be compared for alignment via features of the two different types of teeth. Specifically, Deichmann is comparing two different model types of teeth which are unprepared teeth and prepared teeth. Deichmann further teaches that the restoration may be designed, i.e. automatically by selecting a tooth in the 2D image, i.e. the two in the position where the restoration should be placed or a different aesthetic tooth in the image, paragraph 46. Specifically, Deichmann  teaches the model tooth or the restoration can be shaped as a selected tooth in the services which are seen in the 2D images. The rest of the model tooth or the restoration may be shaped according to some standard for tooth in the prospective location in the mouth, i.e. the back side or the distal surface of a central truth may typically be flat, whereas the distal surface of a canine may typically be triangular Lee shaped, and the distal surface of a molar may typically resemble the mesial surface of the tooth. Therefore, the Examiner interprets that Deichmann does read on the claim limitation since it is looking at the tooth surface, which is considered to the contour’s of the tooth. Thus, the examiner will maintain the rejection below.

In response to Argument 3, The Examiner respectfully disagrees. The Examiner states Deichmann does teach extracting a second set of teeth contours from a 3D model of the patient's teeth in paragraphs 37-paragraph 42, and paragraphs 46-50. Deichmann teaches using image processing to align a prepared tooth to an unprepared tooth within a 3D tooth model. POSITA would interpret that this type of alignment considers the contours of the tooth since the two different types of teeth are being compared to one another in the same patient's mouth. Deichmann teaches it is an advantage that the restoration is designed to fit or match the facial feature of the at least one 2D image since this will provide a restoration that looks natural relative to the patient's face and/or will provide a restoration which is aesthetic, such as symmetrical. The dental technical rules for designing teeth, mathematical or algorithmic rules and/or rules for aesthetics may be programmed into the software or used in the software or method for designing the restoration to fit the facial features, and based on these rules the restoration may be designed, e.g. partly automatically, paragraph 49. Deichmann further teaches that image restoration uses facial features of the 2D image and aligns one or more teeth by their shape or size to the face, paragraph 52. The Applicant's argument that Deichmann does not teach independent claims is false. The Applicant is trying to interpret the prior art to the claim narrowly, POSITA would interpret that the claim is read much broader and that Deichmann does read on the claim limitation. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). MPEP § 2131. Therefore, the examiner will maintain the rejection below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kudriashov et al (U.S. Patent Pub. No. 2017/0262994, hereafter referred to as Kudriashov) in view of Deichmann et al (U.S. Patent Pub. No. 2013/0218530, hereafter referred to as Deichmann).

Regarding Claim 1, Kudriashov teaches a method for of virtually representing an orthodontic treatment outcome of a patient's teeth, the computer-implemented method comprising: 
receiving a facial image of a patient (paragraph 23, paragraph 24, Figure 4, Kudriashov teaches capturing images of the person face); 
identifying a facial landmark on the facial image, wherein the facial landmark comprises at least a lip landmark (paragraph 40, paragraph 50, Kudriashov teaches a facial landmark); 
locating a mouth opening within the facial image of patient based at least in part on the lip landmark (paragraph 50, paragraph 51, paragraph 76, Kudriashov teaches using the facial landmarks to determine the mouth region.); 
extracting a first set of teeth contours within the mouth opening (Figure 7, Kudriashov teaches creating a binary image of the teeth.).
Kudriashov does not explicitly disclose extracting a second set of teeth contours from a 3D model of the patient's teeth; and 
aligning the second set of teeth contours from the 3D model with the first set of teeth contours within the image of the mouth region of the patient's face.
Deichmann is in the same field of art of image processing and object recognition. Further, Deichmann teaches extracting a second set of teeth contours from a 3D model of the patient's teeth (paragraph 37-paragraph 42, Deichmann teaches aligning the tooth with the second tooth model); and aligning the second set of teeth contours from the 3D model with the first set of teeth contours within the image (paragraph 37-paragraph 42, Deichmann teaches aligning the tooth with the second tooth model, Figure 3a, Figure 3b, paragraph 289-paragraph 296, Deichmann teaches the model aligning with the tooth model as illustrated in the Figures.) of the mouth region of the patient's face (paragraph 21, paragraph 48, paragraph 54, Deichmann teaches the restoration is inserted into the patient mount, Figure 3a, Figure 3b.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kudriashov by incorporating in the post processing of facial recognition with image processing of teeth and dental medical care that is taught by Deichmann, to make the invention that captures face image of the patient, recognizes facial features and then allows the feature of dental analysis be done as well; thus, one of ordinary skilled in the art would be motivated to combine the references since it remains a problem to provide an improved method and system for providing esthetically beautiful and/or physiologically suitable results of modeling teeth, both within the field of restorations, implants, orthodontics etc. (paragraph 9, Deichmann).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 11, Kudriashov teaches a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations (paragraph 23, paragraph 24, Figure 4, Kudriashov) comprising: 
receiving a facial image of a patient (paragraph 23, paragraph 24, Figure 4, Kudriashov teaches capturing images of the person face); 
identifying a facial landmark on the facial image, wherein the facial landmark comprises at least a lip landmark (paragraph 40, paragraph 50, Kudriashov teaches a facial landmark); 
locating a mouth opening within the facial image of patient based at least in part on the lip landmark (paragraph 50, paragraph 51, paragraph 76, Kudriashov teaches using the facial landmarks to determine the mouth region.); 
extracting a first set of teeth contours within the mouth opening (Figure 7, Kudriashov teaches creating a binary image of the teeth.).
Kudriashov does not explicitly disclose extracting a second set of teeth contours from a 3D model of the patient's teeth; and aligning the second set of teeth contours from the 3D model with the first set of teeth contours within the image of the mouth region of the patient's face.
Deichmann is in the same field of art of image processing and object recognition. Further, Deichmann teaches extracting a second set of teeth contours from a 3D model of the patient's teeth (paragraph 37-paragraph 42, Deichmann teaches aligning the tooth with the second tooth model); and aligning the second set of teeth contours from the 3D model with the first set of teeth contours within the image (paragraph 37-paragraph 42, Deichmann teaches aligning the tooth with the second tooth model, Figure 3a, Figure 3b, paragraph 289-paragraph 296, Deichmann teaches the model aligning with the tooth model as illustrated in the Figures.) of the mouth region of the patient's face (paragraph 21, paragraph 48, paragraph 54, Deichmann teaches the restoration is inserted into the patient mount, Figure 3a, Figure 3b.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kudriashov by incorporating in the post processing of facial recognition with image processing of teeth and dental medical care that is taught by Deichmann, to make the invention that captures face image of the patient, recognizes facial features and then allows the feature of dental analysis be done as well; thus, one of ordinary skilled in the art would be motivated to combine the references since it remains a problem to provide an improved method and system for providing esthetically beautiful and/or physiologically suitable results of modeling teeth, both within the field of restorations, implants, orthodontics etc. (paragraph 9, Deichmann).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claims 2 & 12, Kudriashov in view of Deichmann discloses wherein the operations further comprise: inserting a rendering of the 3D model into the mouth opening based on the alignment of the second set of teeth contours from the 3D model with the first set of teeth contours of the patient's teeth within the mouth opening in the facial image (paragraph 37-paragraph 42, Figure 3a, Figure 3b, paragraph 289-paragraph 296, Deichmann).  

	
In regards to Claims 3 & 13, Kudriashov in view of Deichmann discloses wherein locating the mouth opening within the facial image comprises cropping the facial image around the lip landmark to exclude other facial landmarks (paragraph 52-paragraph 55, Deichmann teaches extracting the facial features of the person and determining the midline in the middle of the teeth).  

In regards to Claims 4 & 14, Kudriashov in view of Deichmann discloses wherein the other facial landmarks include one or more of eye, nose, and facial outline landmarks (paragraph 30, paragraph 52-paragraph 55, Deichmann teaches extracting the facial features of the person and determining the midline in the middle of the teeth).  

In regards to Claims 7 & 17, Kudriashov in view of Deichmann discloses wherein each pixel of the first set of teeth contours has a value to be compared with a pre-determined threshold value (paragraph 54, Figure 5, Kudriashov teaches a binary image).  

In regards to Claims 8 & 18, Kudriashov in view of Deichmann discloses wherein the facial image of a patient is a 2D image (paragraph 10, Deichmann).  

In regards to Claims 9 & 19, Kudriashov in view of Deichmann discloses wherein the operations further comprise inserting the 3D tooth model into the facial image of the patient to form a composite image (Figure 3a, Figure 3b, Deichman teaches the taking the model and inserting into the patient mouth.).  

In regards to Claims 10 & 20, Kudriashov in view of Deichmann discloses wherein the operations further comprise rendering the composite image on a display, wherein the composite image comprises a 2D rendering of the 3D tooth model (paragraph 52-paragraph 55, paragraph 289-paragraph 296, Figure 3a, Figure 3b, Deichman teaches the taking the model and inserting into the patient mouth.).

Claim 5, 6, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kudriashov in view of Deichmann in view of Mandelkern (U.S. Patent Pub No.  2017/0281110, hereafter referred to as Mandelkern).

Regarding Claims 5 & 15, Kudriashov in view of Deichmann teaches a computer aided dental imaging processing.
Kudriashov in view of Deichmann does not explicitly disclose wherein extracting the first set of teeth contours within the mouth opening comprises detecting the first set of tooth contours using a convolutional neural network.
Mandelkern is in the same field of art of medical image using neural network for feature detection of teeth. Further, Mandelkern teaches wherein extracting the first set of teeth contours within the mouth opening comprises detecting the first set of tooth contours using a convolutional neural network (paragraph 233, paragraph 234, Mandelkern).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kudriashov in view of Deichmann by incorporating the neural network for recognizing teeth features that is taught by Mandelkern, to make the invention that captures face image of the patient, recognizes facial features and then allows the feature of dental analysis be done as well via a neural network using edge detection; thus, one of ordinary skilled in the art would be motivated to combine the references since It may also be difficult to visually grasp aspects of anatomy in a proper or useful context from the two-dimensional images, and whether the tomographic images slices are acquired by CT, CBCT, or tomosynthesis, their usefulness for diagnosis and treatment is generally tied to their fidelity and quality (paragraph 8, Mandelkern).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claims 6 & 16, Kudriashov in view of Deichmann in view of Mandelkern discloses wherein the convolutional neural network comprises a holistic edge detection deep learning model (paragraph 233, paragraph 234, Mandelkern).  

	
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Patel et al U.S. Patent Publication No. 2018/0325484.
Mandelkern et al U.S. Patent Publication No. 2017/0281110.
Boerjes et al U.S. Patent Publication No. 2009/0298017.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/            Primary Examiner, Art Unit 2664